DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the first acoustic wave filter" and “the second acoustic wave filter” in lines 14 & 17 respectively.  There is insufficient antecedent basis for this limitation in the claim. In line 3, both “a first acoustic wave filter” and “a second acoustic wave filter” are cited, however “a first acoustic wave filter” is cited again in line 9 and “a second acoustic wave filter” is cited again in line 12. It is not clear if each of the first and second acoustic wave filters provided in both lines 3 and lines 9 & 12 are the same first and second acoustic wave filters or not, and if not, which of the first and second acoustic wave filters are referred to in lines 14 & 17, respectively.
Claim 9 is further indefinite in that it features the limitation:
“the first acoustic wave filter comprises a first ground port on the antenna terminal side of the longitudinally coupled filter and a second ground port on the first terminal side of the longitudinally coupled filter which are electrically connected to the ground terminal, the second acoustic wave filter comprises a third ground port which is electrically connected to the ground terminal, and the structure, between the first surface and the second surface, comprises a first inductor which is connected in series between the first ground port and the ground terminal, a second inductor which is connected in series between the second ground port and the ground terminal, andDOCS 114324-997US1/3954805 18 ProcopioAttorney Docket No. 114324-997US1 a ground wiring which electrically connects one of the ground terminal side of the first inductor and the ground terminal side of the second inductor with the third ground port and is not connected to the other of the ground terminal side of the first inductor and the ground terminal side of the second inductor.”
In this limitation, claim 9 cites that the first, second, and third ground ports all connect to the single stated ground terminal, with the first and second ground ports being separated from the ground terminal by at least a first and second inductor, respectively. As such, the ground terminal side of both the first and second inductors are electrically connected at the ground terminal, and are both electrically connected to the ground wiring, which is a connectivity arrangement excluded in the last part of claim 9. It appears to be describing Fig. 10 from the specification, which shows the ground wiring 57, first inductor L1, and second inductor L2 to all be connected at the left most ground terminal 55, which does not match the language of the claim as pointed out by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US PGPub 20170005637) in view of Mori (US PGPub 20200083865).
Nakamura et al. discloses in Figs. 1 & 5A-5B:
A filter device comprising: 
an antenna terminal (connection to antenna 2), 
two or more filters (band pass filters 10-40) which are connected to the antenna terminal, are branched from each other when viewed from the antenna terminal, and are different in passing bands from each other (para [0049]), 
and a common inductor (3) which is located between a position between the antenna terminal and the branch point (common terminal 21) and a reference potential (ground) and is commonly connected in parallel with respect to the two or more filters, 
wherein a first filter (Band pass filter 40, w/ pass band 2110-2155 MHz, para [0049]) is higher in frequency of passing band compared with the other filters among the two or more filters, 
the two or more filters include a second filter (any of band pass filter 10, 20, or 30), 
and a susceptance when viewing the second filter from the antenna terminal side at the frequency of a passing band of the second filter is larger than a susceptance when viewing the first filter from the antenna terminal side at a frequency of a passing band of the first filter (B(1) < B(2), para [0105], where B(1) is the susceptance of the first filter at the center frequency of its passband, and B(2) is the susceptance of the second filter at the center frequency of its passband, (para [0103]).
	Nakamura does not disclose:
an individual inductor which is connected in series between a first filter among the two or more filters and a branch point from which the first filter is branched to be independent from other filters among the two or more filters when viewed from the antenna terminal.
	Mori discloses in Fig. 28:
A multiplexer (10A) with a plurality of filters (band pass filters 21-23) corresponding to different passbands (para [0118]), wherein a common inductor (circuit Lm) coupled in parallel to ground is provided as a common matching circuit with separate series inductors (inductors Ls and L1) coupled between a respective filter and the branching point of the multiplexer (indicated as x) provided as additional matching circuits (matching circuit 11) for the filters comprising the highest and lowest passbands (para [0118]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to add an individual inductor connected in series between the first filter among the two or more filters and a branch point from which the first filter is branched to be independent from other filters among the two or more filters when viewed from the antenna terminal to provide the benefit of allowing for matching with higher accuracy, as taught by Mori (para [0324]).

	As per claim 2:
	Nakamura does not disclose:
the individual inductor has a smaller inductance than that of the common inductor.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to construct the matching circuits such that the individual inductor has a smaller inductance than that of the common inductor as one of a limited number of possibilities (common inductor having larger, smaller, or equal inductance with the individual inductor) that are design parameters for reducing the loss in the circuit and improving the impedance match of the filters, as is commonly understood in the art.

	As per claim 3:
	Nakamura discloses:
each of the DOCS 114324-997US1/3954805 16 ProcopioAttorney Docket No. 114324-997US1 two or more filters includes at least one surface acoustic wave resonator (para [0056]).

	As per claim 4:
	Nakamura discloses:
The susceptance value of a filter is adjusted by changing the capacitance of the band pass filter (para [0137]).
	Nakamura does not disclose:
a combined capacity of a surface acoustic wave resonator located closest to the antenna terminal side among the surface acoustic wave resonators configuring the first filter is larger than a combined capacity of a surface acoustic wave resonator located closest to the antenna terminal side among the surface acoustic wave resonators configuring the second filter.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to adjust a combined capacity of a surface acoustic wave resonator located closest to the antenna terminal side among the surface acoustic wave resonators configuring the first filter to be larger than a combined capacity of a surface acoustic wave resonator located closest to the antenna terminal side among the surface acoustic wave resonators configuring the second filter as a design parameter for controlling the susceptance values of the first and second filters as taught by Nakamura (para [0137]), and to control the susceptance such that the susceptance of the first filter is less than the susceptance of the second filter (para [0103]).

	As per claim 5:
	Nakamura discloses in Figs. 1 & 5A-B:
the two or more filters include a third filter and a fourth filter (band pass filters 10 and 20).

	As per claim 6:
	Nakamura discloses in Figs. 1 & 5A-B:
when the passing bands of the two or more filters are arranged in order of frequencies, an interval between the passing band of the first filter and a passing band neighboring to the first filter is broader than any interval between any other neighboring passing bands (interval of Band2 Tx to Band4 Tx: 95 Mhz, Band2 Rx to Band2 Tx: 20 MHz, Band4 Rx to Band 2 Tx: 120 MHz, para [0049], and as shown in Fig. 5A).

	As per claim 7:
Nakamura discloses in Figs. 1 & 5A-B:
at the frequency of the passing band of the first filter, a susceptance when viewing the third filter side from the antenna terminal is larger than a susceptance when viewing the first filter side from the antenna terminal (para [0108-0112]).

	As per claim 8:
	Nakamura discloses in Figs. 1 & 5A-B:
the first filter is a reception filter (as seen in Figs. 1 & para [0049]), and the second filter and the third filter are transmission filters (as para [0111] applies to all the filters of Fig. 1, with bandpass filter 40 being the first filter, band pass filters 10 and 20 may be the respective seond and third filters).

	As per claim 10:
	Nakamura discloses in Figs. 1 & 5A-B:
an antenna (antenna 2) which is connected to the antenna terminal side of the filter device, and an RF-IC (para [0050]) which is connected to another side of the filter device which is opposite to the antenna terminal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Samuel S Outten/           Examiner, Art Unit 2843